Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 9, 2018

                           No. 04-18-00227-CR & 04-18-00230-CR

                                    Michael Casey FORAN,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                           Trial Court No. 518258 & 2016CR10025
                       Honorable Tommy Stolhandske, Judge Presiding

                                        ORDER
       After this court granted appellant’s first motion for extension of time, his brief was due
August 8, 2018. Appellant has now filed a second motion for extension of time asking for an
additional seven days in which to file his brief. After review, we GRANT appellant’s motion
and ORDER appellant to file his brief in this court on or before August 15, 2018.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court